United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 7, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11129



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL PAUL OWEN,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:03-CR-00-C-1
                       --------------------

Before REAVLEY, JONES AND DENNIS, Circuit Judges

PER CURIAM:*

     Michael Paul Owen appeals his convictions, entered pursuant

to a conditional plea of guilty, for conspiring to distribute and

to possess with the intent to distribute more than 500 grams of a

mixture and substance containing methamphetamine; possessing

ephedrine with the intent to manufacture methamphetamine;

possessing with the intent to distribute more than 50 grams of

methamphetamine; and distributing methamphetamine to a person


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 1
under 21 years of age.   See 18 U.S.C. § 2, 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 841(c), 846, and 859(a).    He argues

that the district court erred in denying his motion to suppress

all evidence obtained directly or indirectly as the result of the

warrantless seizure of a package he had entrusted to the United

Parcel Service for delivery to California and all evidence

obtained directly or indirectly as a result of his arrest. In

addition, Owen has submitted a supplemental brief asserting that

his sentence is unlawful under Blakely v. Washington, ___ U.S.

___, 124 S. Ct. 2531 (2004).   We conclude that Owen’s challenges

to both the district court’s denial of his motion to suppress

evidence and his sentence are without merit.

     The record reveals that investigators had sufficient

probable cause to believe that the package in question contained

cash for the purchase of illegal drugs and the warrantless

seizure of that package was justified by exigent circumstances.

See United States v. Grosenheider, 200 F.3d 321, 330 n.10 (5th

Cir. 2000)(citing United States v. Place, 462 U.S. 696, 701

(1983)); United States v. Martin, 157 F.3d 46, 52 (2nd Cir.

1998).   Moreover, the approximately 24 hours that lapsed before a

search warrant was procured was reasonable.    See United States v.

Lewis, 902 F.2d 1176, 1180 (5th Cir. 1990).

     Finally, this Court has concluded that Blakely does not

apply to the federal Sentencing Guidelines. United States v.

Pineiro, ___ F.3d ___, 2004 U.S. App. LEXIS 14259, 2004 WL
2
1543170 at *9 (5th Cir. July 12, 2004). Unless the Supreme Court

offers intervening authority, we are bound by the ruling of a

prior panel. Wilson v. Taylor, 658 F.2d 1021, 1034 (5th Cir.

1981).   Accordingly, the district court’s judgment is AFFIRMED.




                                 3